Title: From Alexander Hamilton to Nathan Rice, 11 March 1800
From: Hamilton, Alexander
To: Rice, Nathan

New York March 11th. 1800
Sir
I have received two letters one from Major Lynde the other from Lieutt. Lull, both requesting leave of absence for a few weeks. All applications of that kind ought to be made through the Commanding Officer of the post where they may be. I refer to you the propriety of giving them a furlough which you will do should it not upon enquiry appear to you detrimental to the Service.
with true consideration &
Colonel Rice

